                                                JS-6




                         UNITED STATES DISTRICT COURT

                         CENTRAL DISTRICT OF CALIFORNIA



FERNANDO OLIVEIRA,                     Case No. 2:18-10269 VBF (ADS)

           Petitioner,

           v.                          JUDGMENT

RICK HILL, Warden,

           Respondent.



     IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.


                                           /s/ Valerie Baker Fairbank
DATED: May 21, 2021                        __________________________

                                           THE HON. VALERIE B. FAIRBANK
                                           Senior United States District Judge
